CONNECTION OF ELEMENTS IN MOTOR VEHICLES

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed November 22, 2021, was received.  Claims 1-8, 11, and 14 were canceled.  Claims 9 and 12 were amended.  Claim 16 was added.

Claim Rejections—35 USC §112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claim 12 is withdrawn because the claim has been amended to correct indefinite subject matter.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 9-13 and 15 as being anticipated by Tarbutton et al. (US 2003/0102668) are withdrawn because independent claim 9 has been amended.

Claim Rejections—35 USC §103
The rejection under 35 U.S.C. 103 of claim 14 as being unpatentable over Tarbutton et al. is withdrawn because independent claim 9 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method for connecting elements of a motor vehicle as claimed, and particularly providing a first element in a panel-like form, wherein the depression is formed by one of the claimed techniques, and wherein the adhesive is introduced into the cavity under the claimed conditions.  Tarbutton et al. teach connecting hydroformed tubular elements in order to produce a vehicular frame, such that it would not have been obvious to one of ordinary skill in the art to provide the first element in a panel-like form instead.  Other pertinent references also do not teach the method as claimed (e.g., Stewing [US 3,920,268, of record] likewise teaches connecting tubular elements, and Ristoski et al. [US 2008/0102249, of record] do not teach a depression formed by the claimed techniques).  Claim 9 and its dependent claims are therefore found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745